Citation Nr: 1145535	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1955 to April 1958. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007  rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for degenerative changes as a residual of a fracture of the right ankle (right ankle disability). 

In July 2008, the RO granted an increased initial rating of 10 percent, effective the date of claim for service connection for a right ankle disability.  


FINDING OF FACT

The Veteran's residuals of a right ankle fracture are manifested by daily swelling, tenderness, mild to moderate limitation of motion with additional loss of function due to fatigue on extended standing and walking with some lost work time.  The Veteran wears boots but does not use support devices or medication for pain. 


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for residuals of a right ankle fracture have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, .43, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

Here, the veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army ammunition storage specialist.  He contends that the residuals of a right ankle fracture in service are more severe than are contemplated by the initial rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  There is no higher schedular rating.  Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).  As there is no credible evidence of ankylosis, malunion, deformity, or shortening of the leg, these criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Code 5270, 5275 (2011).  There is no credible medical evidence or lay symptoms of any nerve or muscle dysfunction as a residual of the injury.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Service treatment records showed that the Veteran sustained a traumatic injury to the right ankle in October 1957.  The injury included a simple closed fracture of the distal end of the right fibula, a bone chip of the medial and posterior malleoli of the right tibia, and simple ankle dislocation with no artery or nerve involvement.  The Veteran was admitted to a hospital for a closed reduction, provided a long leg cast, and returned to limited duties after four days.  X-rays obtained over the next two months showed progressive healing but with some widening of the ankle mortise but no callus formations.  In an April 1958 discharge physical examination, a military physician noted slight swelling of the right ankle from the old trauma.    

The RO received the Veteran's first claim for service connection for a right ankle disability in May 1958.  The Veteran did not appear for an examination, and the RO denied the claim and notified the Veteran in correspondence in September 1958.  

The RO received the Veteran's current claim for service connection in March 2007.  

VA outpatient records from July 2004 to July 2006 are silent for any clinical observations or treatment for symptoms of a right ankle disability.  Recitations of medical history did not include the fracture.  In July 2006, a primary care nurse practitioner noted no extremity edema and good range of motion although there were no specific observations of the right ankle.  

In an April 2007 statement, the Veteran noted that he had experienced trouble with his ankle since the injury in 1958.  He noted that he was hospitalized for four months and his physicians had considered amputation.  

In June 2007, a VA physician noted a review of the claims file including the service treatment records that showed the Veteran's cast was in place for four months.  The physician noted the Veteran's report of occasional right ankle pain, weakness, stiffness and swelling but denied any heat, redness, giving way, lack of endurance, and the use of any support devices or pain medication.  The Veteran reported daily flare-ups after prolonged walking or standing or descending stairs with flare-up symptoms relieved by rest and elevation of the ankle.  The Veteran reported that he was "working with timber" and the ankle symptoms were aggravated during lifting and movement of the timber.  On examination, the physician noted an antalgic gait with an inability to heel or toe walk.  The physician noted no tenderness, edema, effusion, swelling, callosities or unusual shoe-wear pattern.  Range of motion was zero to 15 degrees dorsiflexion and zero to 40 degrees flexion both without pain.  There was no misalignment of the ankle with the tibia and fibula.  X-rays showed minimal degenerative changes of the medial malleolus and adjacent talus with no subluxation or dislocation.  The physician noted that he was not able to predict any additional loss of function during a flare-up as none was present on examination.  The physician concluded that the ankle weight bearing joints were prone to wear and tear leading to degeneration and that the Veteran's right ankle disability was related to the injury in service. 

In June 2007, the RO granted service connection and a noncompensable rating under the criteria of Diagnostic Codes 5010 and 5271 because the limitation of motion was not moderate and because there was no pain on motion.  

In a June 2007 statement, the Veteran noted that the VA examiner's observations were incorrect and that he did experience daily ankle swelling and tenderness.  In July 2007, the RO received two lay statements from individuals who reported that they worked with or lived near the Veteran and observed the Veteran wore boots year round and had difficulty removing them at the end of the day because of ankle swelling.  One observer noted that the Veteran left work occasionally because of right ankle symptoms. 

In July 2008, the RO granted an initial rating of 10 percent for the right ankle disability because there was X-ray evidence of degenerative changes with some painful limitation of motion.   In an October 2008 substantive appeal, the Veteran noted that he experienced pain and limitation of motion of the right ankle since the injury in service.  

The Board concludes that an initial rating of 20 percent, but not higher, for a right ankle disability is warranted for the entire time covered by this appeal.  The Board concludes that the Veteran's reports of ankle swelling, pain, and limitation of motion are both competent and credible as they are consistently reported, confirmed by other lay observers, and accepted without challenge by the VA examiner in June 2007.  The Veteran's reports of a potential amputation of the foot and four months of hospitalization, however, are not credible as they are inconsistent with the service treatment records that showed the extent of the injury and the treatment at that time.  The probative weight of his reports is slightly reduced by the absence of any mention of symptoms to his primary care providers.  The Veteran does not use any support devices other than boots or medication for pain.  There is lay evidence that the Veteran occasionally leaves work but continues to perform work involving lifting and moving of timber.  

The only medical evidence of record is the report of the June 2007 VA examination in which the physician noted a moderate limitation of dorsiflexion of 15 degrees vice the normal of 20 degrees and a slight limitation of flexion of 40 degrees vice the normal of 45 degrees.  The physician did note an antalgic gait and an inability to toe and heel walk.  The Board concludes that a rating of 20 percent is warranted, even though the limitation is best characterized as moderate but not marked, as there is a substantial remaining range of motion.  A higher schedular rating of 20 percent is warranted because the Veteran experiences daily swelling and additional pain on flare-ups precipitated by extended use.  Although the daily swelling and tenderness with flare ups does not require the use of pain medication or support devices, the symptoms impose some additional functional limitation as shown by a lack of standing and walking endurance, required time off from work, and the need for rest with elevation.   

The Board considered whether the June 2007 examination was adequate since it is greater than four years old.  The Board concludes that the observations in this examination are adequate.  Since the examination, the Veteran reported that he has experienced tenderness and swelling since service and did not indicate that the symptoms had become more severe, only that the examiner and adjudicators did not assign more probative weight to his reports and assign a higher rating.  The Board has taken these reports into consideration in granting an increased rating of 20 percent, the highest schedular rating available. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected ankle disorder results in a unique disability that is not addressed by the rating criteria.  The criteria contemplates limitation of motion, X-ray evidence of degenerative changes, and a higher rating was awarded in consideration of pain, swelling, and functional loss which limited work time during after extended use.  However, there is no indication of routine medical care, support devices or special footwear, or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Resolving all doubt in favor of the Veteran, the Board grants a rating of 20 percent for the right ankle disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial rating of 20 percent but not higher for residuals of a right ankle fracture is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


